DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure
IDS Submitted on 9/30/2020 has been considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 5, 7-8,10 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Product Claim 1 recites limitations determining whether the inbound transmission corresponds to a prior outbound transmission requesting the particular value; responsive to determining that the inbound transmission corresponds to the prior outbound transmission requesting the particular value.

Above limitations of determination of if inbound transmission’s association to outbound transmission for requesting a particular value involve observation, evaluation and judgement of messages that can be practically performed in human mind and, falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – One or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors, cause performance of operations comprising:  constitutes using a generic computer component as a tool. Further limitations receiving an inbound transmission comprising a particular value; extracting the particular value from the inbound transmission; updating a datastore with the particular value comprised in the inbound transmission. Aforementioned limitations of receiving message data and storing updated data are insignificant extra solution activities of mere data gathering and storing. These activities are identified in MPEP 2106. 05(g) and they do not provide integration into practical application. Claim 1 is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, additional elements of mere data gathering and storing data are well-understood, routine or conventional activity. Accordingly, claim 1 is not patent eligible.    

Dependent Claim 5 recite limitation of determining that the inbound transmission corresponds to a prior outbound transmission requesting the particular value comprises identifying a common reference in both of the inbound transmission and the prior outbound transmission involve observation, evaluation and judgement of data which can be performed in human mind. Accordingly, the claim recites an abstract idea.  

Product Claim 7 recites limitations determining whether the inbound transmission corresponds to a prior outbound transmission requesting the data verification for the particular value; responsive to determining that the inbound transmission corresponds to the prior outbound transmission requesting the data verification for the particular value.
Above limitations of determination of if inbound transmission’s association to outbound transmission for verification requesting a particular value involve observation, evaluation and judgement of messages that can be practically performed in human mind and, falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – One or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors, cause performance of operations comprising:  constitutes using a generic computer component as a tool. Further, limitations receiving an inbound transmission comprising a data verification for a particular value; extracting the particular value comprised in the prior outbound transmission; updating a datastore with the particular value comprised in the prior outbound transmission. Aforementioned limitations of receiving message data and storing updated data are insignificant extra solution activities of mere data gathering and storing. These activities are identified in MPEP 2106. 05(g) and they do not provide integration into practical application. Claim 7 is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, additional elements of mere data gathering and storing data are well-understood, routine or conventional activity. Accordingly, claim 7 is not patent eligible.    

Dependent Claim 8 and 10 recite limitation of wherein the updating the datastore with the particular value in the prior outbound transmission is responsive to identifying a confirmation in the inbound transmission confirming the data verification of the particular value and wherein determining that the inbound transmission corresponds to the prior outbound transmission comprises identifying a common reference in both of the inbound transmission and the prior outbound transmission involve observation, evaluation and judgement of data which can be performed in human mind. Accordingly, claim 8 and 10 recite abstract idea.  

Product Claim 18 recites limitations comparing a current value of the data object stored in the datastore to the received value for the data object comprised in the inbound transmission; responsive to determining that the received value and the current value are different, performing one or more of: (a) generating a notification indicating that the received value and the current value are different; (b) generating a response transmission indicating that the received value and the current value are different, the response transmission including the current value of the data object.
Above limitations of comparing stored data with received data involve observation, evaluation and judgement of messages that can be practically performed in human mind. Further, generation of notification of indicating different values can be also be performed in human mind and, falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – One or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors, cause performance of operations comprising: constitutes using a generic computer component as a tool. Further, limitations receiving an inbound transmission comprising a received value for a data object stored in a datastore. Aforementioned limitations of receiving message data for object stored in datastore are insignificant extra solution activities of mere data gathering and storing. These activities are identified in MPEP 2106. 05(g) and they do not provide integration into practical application. Claim 18 is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, additional elements of mere data gathering and storing data are well-understood, routine or conventional activity. Accordingly, claim 18 is not patent eligible.    

Dependent Claim 19-20 recite additional limitations of wherein the inbound transmission comprises a data object that includes the received value and wherein one or more of the notification and the response transmission further comprises a portion of the inbound transmission comprising the received value for the data object.  
Aforementioned limitations of receiving message data and notifying portion of data are insignificant extra solution activities of mere data gathering and display. These activities are identified in MPEP 2106. 05(g) and they do not provide integration into practical application. Claim 19-20 are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, additional elements of mere data gathering and storing data are well-understood, routine or conventional activity. Accordingly, claim 19-20 are not patent eligible.    



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4-7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen, Dikla et al (PGPUB Document No. 20190171693), hereafter referred as to “Dotan-Cohen”, in view of Terkowitz, Sturgis et al (US Patent No. 10839135), hereafter, referred to as “Terkowitz”.

Claim 1, Dotan-Cohen teaches One or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors, cause performance of operations comprising (Dotan-Cohen, para 0017 discloses execution of stored instruction by processors  “functions described herein as being performed by one or more entities may be carried out by hardware, firmware, and/or software. For instance, some functions may be carried out by a processor executing instructions stored in memory”): 
receiving an inbound transmission comprising a particular value; determining whether the inbound transmission corresponds to a prior outbound transmission requesting the particular value(Dotan-Cohen, para 0068 discloses receiving a message having contents and determining if the received message in related to prior message (outbound message) “After a message or messages are received and analyzed to determine message features, as shown at block 504, the method includes determining if the message or messages are related to previous messages”); 
responsive to determining that the inbound transmission corresponds to the prior outbound transmission requesting the particular value: extracting the particular value from the inbound transmission (Dotan-Cohen, para 0068 further discloses upon detecting that an incoming message is related to prior message identifying/extracting and changed value “the method includes determining any changes to the message compared to the previous message or messages in the thread, as shown at block 506. Exemplary changes that might be identified at block 506 (by message change identifier 264) include added text, added or deleted addressees, and or added or deleted attachments. Method 500 continues at block 508 by determining whether the message is relevant to the user. At block 508, the overall relevance (relevant or irrelevant) is considered for the message”); 
Dotan-Cohen teaches detection of an incoming message and its association with previous message but he does not explicitly teach updating a datastore with the particular value comprised in the inbound transmission.
However, in the same field of endeavor of storing data in message Terkowitz teaches updating a datastore with the particular value comprised in the inbound transmission (Terkowitz, col 2: 21-25 discloses updating data using incoming modified data  “The service provider may provide a text-based transmission to the customer that includes the modified text-based information. The service provider, in one example, stores the modified text-based information to enable analysis of incoming text-based transmissions”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identifying changes in message contents of Dotan-Cohen into saving the updated data values in an incoming message of Terkowitz to produce an expected result of saving the corrected field value for later use. The modification would be obvious because one of ordinary skill in the art would be motivated to save revised corrected data value for future use. 

Claim 4, Dotan-Cohen and Terkowitz teach all the limitations of claim 1 and Dotan-Cohen further teaches the prior outbound transmission comprises an editable data object; the inbound transmission includes the particular value in the editable data object; and the particular value is extracted from the editable data object in the inbound transmission(Dotan-Cohen, para 0068 further discloses identifying/extracting of changed value in incoming message comparing the previous (outbound) message; this disclosed data change suggests an editable data field got changed “the method includes determining any changes to the message compared to the previous message or messages in the thread, as shown at block 506. Exemplary changes that might be identified at block 506 (by message change identifier 264) include added text, added or deleted addressees, and or added or deleted attachments. Method 500 continues at block 508 by determining whether the message is relevant to the user. At block 508, the overall relevance (relevant or irrelevant) is considered for the message”).

Claim 5, Dotan-Cohen and Terkowitz teach all the limitations of claim 1 and Dotan-Cohen further teaches wherein determining that the inbound transmission corresponds to a prior outbound transmission requesting the particular value (Dotan-Cohen, para 0068 discloses receiving a message having contents and determining if the received message in related to prior message (outbound message) “After a message or messages are received and analyzed to determine message features, as shown at block 504, the method includes determining if the message or messages are related to previous messages”)
comprises identifying a common reference in both of the inbound transmission and the prior outbound transmission (Dotan-Cohen, para 0048 further discloses identifying changes in message by a common reference (label)  “message change identifier 264 compares features of the current message to features of the previous message in the thread stored in labeled message features 248.”).

Claim 6, Dotan-Cohen and Terkowitz teach all the limitations of claim 5, but they don’t explicitly teach wherein the common reference comprises one or more of an outbound transmission identifier, a data object identifier, a parameter name, or a parameter identifier (Dotan-Cohen, para 0048 further discloses a common reference label or parameter name  “message change identifier 264 compares features of the current message to features of the previous message in the thread stored in labeled message features 248.”).

Claim 7, Dotan-Cohen teaches One or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors, cause performance of operations comprising(Dotan-Cohen, para 0017 discloses execution of stored instruction by processors  “functions described herein as being performed by one or more entities may be carried out by hardware, firmware, and/or software. For instance, some functions may be carried out by a processor executing instructions stored in memory”): 
receiving an inbound transmission comprising a data verification for a particular value; determining whether the inbound transmission corresponds to a prior outbound transmission requesting the data verification for the particular value(Dotan-Cohen, para 0068 further discloses upon detecting that an incoming message is related to prior message identifying change in value in messages “the method includes determining any changes to the message compared to the previous message or messages in the thread, as shown at block 506. Exemplary changes that might be identified at block 506 (by message change identifier 264) include added text, added or deleted addressees, and or added or deleted attachments. Method 500 continues at block 508 by determining whether the message is relevant to the user. At block 508, the overall relevance (relevant or irrelevant) is considered for the message” ; here the examiner interprets “data verification for a particular value”  as identification in change is value); 
responsive to determining that the inbound transmission corresponds to the prior outbound transmission requesting the data verification for the particular value(Dotan-Cohen, para 0068 discloses receiving a message having contents and determining if the received message in related to prior message (outbound message) “After a message or messages are received and analyzed to determine message features, as shown at block 504, the method includes determining if the message or messages are related to previous messages”): extracting the particular value comprised in the prior outbound transmission(Dotan-Cohen, para 0068 further discloses upon detecting that an incoming message is related to prior message identifying/extracting and changed value “the method includes determining any changes to the message compared to the previous message or messages in the thread, as shown at block 506. Exemplary changes that might be identified at block 506 (by message change identifier 264) include added text, added or deleted addressees, and or added or deleted attachments. Method 500 continues at block 508 by determining whether the message is relevant to the user. At block 508, the overall relevance (relevant or irrelevant) is considered for the message”); 
Dotan-Cohen teaches detection of an incoming message and its association with previous message but he does not explicitly teach updating a datastore with the particular value comprised in the prior outbound transmission. 
However, in the same field of endeavor of storing data in message Terkowitz teaches updating a datastore with the particular value comprised in the prior outbound transmission (Terkowitz, col 2: 21-25 col 2: 21-25 discloses updating data using incoming modified data  “The service provider may provide a text-based transmission to the customer that includes the modified text-based information. The service provider, in one example, stores the modified text-based information to enable analysis of incoming text-based transmissions”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identifying changes in message contents of Dotan-Cohen into saving the updated data values in an incoming message of Terkowitz to produce an expected result of saving the corrected field value for later use. The modification would be obvious because one of ordinary skill in the art would be motivated to save revised corrected data value for future use. 

Claim 10, Dotan-Cohen and Terkowitz teach all the limitations of claim 7 and Dotan-Cohen further teaches wherein determining that the inbound transmission corresponds to the prior outbound transmission (Dotan-Cohen, para 0068 discloses receiving a message having contents and determining if the received message in related to prior message (outbound message) “After a message or messages are received and analyzed to determine message features, as shown at block 504, the method includes determining if the message or messages are related to previous messages”)
comprises identifying a common reference in both of the inbound transmission and the prior outbound transmission (Dotan-Cohen, para 0048 further discloses identifying changes in message by a common reference (label)  “message change identifier 264 compares features of the current message to features of the previous message in the thread stored in labeled message features 248.”).

Claim 11, Dotan-Cohen and Terkowitz teach all the limitations of claim 10 and Dotan-Cohen further teaches wherein the common reference comprises one or more of an outbound transmission identifier, a data object identifier, a parameter name, or a parameter identifier (Dotan-Cohen, para 0048 further discloses a common reference label or parameter name   “message change identifier 264 compares features of the current message to features of the previous message in the thread stored in labeled message features 248.”).

Claim 2-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen, Dikla et al (PGPUB Document No. 20190171693), hereafter referred as to “Dotan-Cohen”, in view of Terkowitz, Sturgis et al (US Patent No. 10839135), hereafter, referred to as “Terkowitz”, in further view of Buzsaki, George et al (US Patent No. 5915086), hereafter, referred to as “Buzsaki”.

Claim 2, Dotan-Cohen and Terkowitz teach all the limitations of claim 1, but they don’t explicitly teach further comprising: identifying a first authorization level associated with the prior outbound transmission; determining a minimum authorization level needed to update the data store with the particular value; and responsive to determining the first authorization level meets or exceeds the minimum authorization level, updating the datastore with the particular value comprised in the inbound transmission.
However, in the same field of endeavor of data updating data based on permitted access level Buzsaki teaches further comprising: identifying a first authorization level associated with the prior outbound transmission; determining a minimum authorization level needed to update the data store with the particular value; and responsive to determining the first authorization level meets or exceeds the minimum authorization level, updating the datastore with the particular value comprised in the inbound transmission (Buzsaki, col 2: 33-39 discloses determination of authorization level to update data and perform updating according to authorization level  “When a request to modify seed data is received, an access level is determined for the modification request. The access level is compared against the protection level and the customization level of the seed data unit sought to be modified. If the access level is superior or equal to the seed data protection level and inferior or equal to the seed data customization level, the seed data unit is modified according to the request.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identifying changes in message contents and saving the updated data values in an incoming message of Dotan-Cohen and Terkowitz into saving the updated data values based data access level of Buzsaki to produce an expected result of updating data value. The modification would be obvious because one of ordinary skill in the art would be motivated to save modified data value only if the operation is permitted to ensure data integrity. 

Claim 3, Dotan-Cohen, Terkowitz and Buzsaki teach all the limitations of claim 2 and Buzsaki further teaches further comprising: determining a second authorization level associated with the inbound transmission; and responsive to determining the second authorization level meets or exceeds the minimum authorization level, updating the datastore with the particular value comprised in the inbound transmission(Buzsaki, col 2: 33-39 discloses determination of authorization level to update any dataset (inbound or outbound) to perform data update  “When a request to modify seed data is received, an access level is determined for the modification request. The access level is compared against the protection level and the customization level of the seed data unit sought to be modified. If the access level is superior or equal to the seed data protection level and inferior or equal to the seed data customization level, the seed data unit is modified according to the request.”).

Claim 12, Dotan-Cohen and Terkowitz teach all the limitations of claim 7, but they don’t explicitly teach further comprising: identifying a first authorization level associated with the prior outbound transmission; determining a minimum authorization level needed to update the data store with the particular value; and responsive to determining the first authorization level meets or exceeds the minimum authorization level, updating the datastore with the particular value comprised in the inbound transmission.
However, in the same field of endeavor of data updating data based on permitted access level Buzsaki teaches further comprising: identifying a first authorization level associated with the prior outbound transmission; determining a minimum authorization level needed to update the data store with the particular value; and responsive to determining the first authorization level meets or exceeds the minimum authorization level, updating the datastore with the particular value comprised in the inbound transmission (Buzsaki, col 2: 33-39 discloses determination of authorization level to update data and perform updating according to authorization level  “When a request to modify seed data is received, an access level is determined for the modification request. The access level is compared against the protection level and the customization level of the seed data unit sought to be modified. If the access level is superior or equal to the seed data protection level and inferior or equal to the seed data customization level, the seed data unit is modified according to the request.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identifying changes in message contents and saving the updated data values in an incoming message of Dotan-Cohen and Terkowitz into saving the updated data values based data access level of Buzsaki to produce an expected result of updating data value. The modification would be obvious because one of ordinary skill in the art would be motivated to save modified data value only if the operation is permitted to ensure data integrity. 

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen, Dikla et al (PGPUB Document No. 20190171693), hereafter referred as to “Dotan-Cohen”, in view of Terkowitz, Sturgis et al (US Patent No. 10839135), hereafter, referred to as “Terkowitz”, in further view of Tripuraneni, Subhashini et al (US Patent No. 10095925), hereafter, referred to as “Tripuraneni”.

Claim 8, Dotan-Cohen and Terkowitz teach all the limitations of claim 7, but they don’t explicitly teach wherein the updating the datastore with the particular value in the prior outbound transmission is responsive to identifying a confirmation in the inbound transmission confirming the data verification of the particular value.
However, in the same field of endeavor of data validation before update Tripuraneni teaches wherein the updating the datastore with the particular value in the prior outbound transmission is responsive to identifying a confirmation in the inbound transmission confirming the data verification of the particular value (Tripuraneni, col 5: 46-49 discloses validating received data (inbound) before updating the existing data (outbound)  “performing one or more other actions, such as confirming the accuracy of the recognized text using validation data, updating a data storage device using the recognized text”; Tripuraneni’s disclosed teachings can similarly be applied to Dotan-Cohen’s disclosed inbound and outbound message values ).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identifying changes in message contents and saving the updated data values in an incoming message of Dotan-Cohen and Terkowitz into validation confirmation of incoming data before update of Tripuraneni to produce an expected result of updating data value with accurate data. The modification would be obvious because one of ordinary skill in the art would be motivated to save modified data value upon validation for accurate data update. 

Claim 9, Dotan-Cohen, Terkowitz and Tripuraneni teach all the limitations of claim 8 and Dotan-Cohen further teaches wherein: the prior outbound transmission comprises a data object that includes the particular value(Dotan-Cohen, para 0068 discloses receiving a message having contents and determining if the received message in related to prior message (outbound message) “After a message or messages are received and analyzed to determine message features, as shown at block 504, the method includes determining if the message or messages are related to previous messages”)); 
Tripuraneni teaches responsive to identifying the confirmation in the inbound transmission(Tripuraneni, col 5: 46-49 discloses validating received data (inbound) before updating the existing data (outbound)  “performing one or more other actions, such as confirming the accuracy of the recognized text using validation data, updating a data storage device using the recognized text”; Tripuraneni’s disclosed teachings can similarly be applied to Dotan-Cohen’s disclosed inbound and outbound message values ), 
extracting the particular value from the data object and updating the datastore with the extracted particular value (Dotan-Cohen, para 0068 further discloses upon detecting that an incoming message is related to prior message identifying/extracting and changed value “the method includes determining any changes to the message compared to the previous message or messages in the thread, as shown at block 506. Exemplary changes that might be identified at block 506 (by message change identifier 264) include added text, added or deleted addressees, and or added or deleted attachments. Method 500 continues at block 508 by determining whether the message is relevant to the user. At block 508, the overall relevance (relevant or irrelevant) is considered for the message”).


Claim 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen, Dikla et al (PGPUB Document No. 20190171693), hereafter referred as to “Dotan-Cohen”, in view of Buzsaki, George et al (US Patent No. 5915086), hereafter, referred to as “Buzsaki”, in view of Terkowitz, Sturgis et al (US Patent No. 10839135), hereafter, referred to as “Terkowitz”.

Claim 13, Dotan-Cohen teaches One or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors, cause performance of operations comprising (Dotan-Cohen, para 0017 discloses execution of stored instruction by processors  “functions described herein as being performed by one or more entities may be carried out by hardware, firmware, and/or software. For instance, some functions may be carried out by a processor executing instructions stored in memory”): receiving an inbound transmission (Dotan-Cohen, para 0068 discloses receiving a message having contents and determining if the received message in related to prior message (outbound message) “After a message or messages are received and analyzed to determine message features, as shown at block 504, the method includes determining if the message or messages are related to previous messages”), the inbound transmission including a particular value; identifying a source of the inbound transmission (Dotan-Cohen, para 0068 further discloses upon detecting that an incoming message is related to prior message identifying/extracting and changed value “the method includes determining any changes to the message compared to the previous message or messages in the thread, as shown at block 506. Exemplary changes that might be identified at block 506 (by message change identifier 264) include added text, added or deleted addressees, and or added or deleted attachments. Method 500 continues at block 508 by determining whether the message is relevant to the user. At block 508, the overall relevance (relevant or irrelevant) is considered for the message”);
extracting the particular value from the inbound transmission(Dotan-Cohen, para 0068 further discloses upon detecting that an incoming message is related to prior message identifying/extracting and changed value “the method includes determining any changes to the message compared to the previous message or messages in the thread, as shown at block 506. Exemplary changes that might be identified at block 506 (by message change identifier 264) include added text, added or deleted addressees, and or added or deleted attachments. Method 500 continues at block 508 by determining whether the message is relevant to the user. At block 508, the overall relevance (relevant or irrelevant) is considered for the message”);
Dotan-Cohen teaches detection of an incoming message and its association with previous message but he does not explicitly teach and determining a first authorization level associated with the source; responsive to determining that the first authorization level associated with the source is above the minimum authorization level needed to update a datastore: updating the datastore with the particular value extracted from the inbound transmission.
However, in the same field of endeavor of data updating data based on permitted access level Buzsaki teaches and determining a first authorization level associated with the source; responsive to determining that the first authorization level associated with the source is above the minimum authorization level needed to update a datastore (Buzsaki, col 2: 33-39 discloses determination of authorization level of source or request to update data and perform updating according to authorization level  “When a request to modify seed data is received, an access level is determined for the modification request. The access level is compared against the protection level and the customization level of the seed data unit sought to be modified. If the access level is superior or equal to the seed data protection level and inferior or equal to the seed data customization level, the seed data unit is modified according to the request.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identifying changes in message contents of Dotan-Cohen into saving the updated data values based data access level of Buzsaki to produce an expected result of updating data value. The modification would be obvious because one of ordinary skill in the art would be motivated to save modified data value only if the operation is permitted to ensure data integrity. 
Dotan-Cohen and Buzsaki teach detection of an incoming message and its association with previous message and updating message values as per permission levels but they don’t explicitly teach updating the datastore with the particular value extracted from the inbound transmission.
However, in the same field of endeavor of storing data in message Terkowitz teaches updating the datastore with the particular value extracted from the inbound transmission (Terkowitz, col 2: 21-25  “The service provider may provide a text-based transmission to the customer that includes the modified text-based information. The service provider, in one example, stores the modified text-based information to enable analysis of incoming text-based transmissions”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identifying changes in message contents and determining permission level of source/request of Dotan-Cohen and Buzsaki into saving the updated data values in an incoming message of Terkowitz to produce an expected result of saving the corrected field value for later use. The modification would be obvious because one of ordinary skill in the art would be motivated to save revised corrected data value for future use. 

Claim 14, Dotan-Cohen, Buzsaki and Terkowitz teach all the limitations of claim 13 and Dotan-Cohen further teaches further comprising determining that the inbound transmission corresponds to a prior outbound transmission requesting the particular value (Dotan-Cohen, para 0068 discloses receiving a message having contents and determining if the received message in related to prior message (outbound message) “After a message or messages are received and analyzed to determine message features, as shown at block 504, the method includes determining if the message or messages are related to previous messages”)).

Claim 16, Dotan-Cohen, Buzsaki and Terkowitz teach all the limitations of claim 14 and Dotan-Cohen further teaches wherein determining that the inbound transmission corresponds to a prior outbound transmission comprises identifying a common reference in both of the inbound transmission and the prior outbound transmission (Dotan-Cohen, para 0048 discloses identifying changes in message by a common reference (label)  for current and previous messages “message change identifier 264 compares features of the current message to features of the previous message in the thread stored in labeled message features 248.”).

Claim 17, Dotan-Cohen, Buzsaki and Terkowitz teach all the limitations of claim 13 and Dotan-Cohen further teaches wherein: the inbound transmission comprises an editable data object that includes the particular value in the editable data object; and the extracting operation comprises extracting the particular value from the editable data object in the inbound transmission (Dotan-Cohen, para 0068 further discloses identifying/extracting of changed value in incoming message comparing the previous (outbound) message; this disclosed data change suggests an editable data field got changed “the method includes determining any changes to the message compared to the previous message or messages in the thread, as shown at block 506. Exemplary changes that might be identified at block 506 (by message change identifier 264) include added text, added or deleted addressees, and or added or deleted attachments. Method 500 continues at block 508 by determining whether the message is relevant to the user. At block 508, the overall relevance (relevant or irrelevant) is considered for the message”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen, Dikla et al (PGPUB Document No. 20190171693), hereafter referred as to “Dotan-Cohen”, in view of Buzsaki, George et al (US Patent No. 5915086), hereafter, referred to as “Buzsaki”, in view of Terkowitz, Sturgis et al (US Patent No. 10839135), hereafter, referred to as “Terkowitz”, in further view of Lauterbach, Tim et al (PGPUB Document No. 20170230797), hereafter, referred to as “Lauterbach”.

Claim 15, Dotan-Cohen, Buzsaki and Terkowitz teach all the limitations of claim 14 and Buzsaki further teaches determining that the outbound source of the prior outbound transmission is associated with a second authorization level; determining that both the first authorization level and the second authorization level are above the minimum authorization level needed to update a datastore prior to the extracting and updating operations(Buzsaki, col 2: 33-39 discloses determination of authorization level of source or request and considering the plurality of authorization levels performing data update  “When a request to modify seed data is received, an access level is determined for the modification request. The access level is compared against the protection level and the customization level of the seed data unit sought to be modified. If the access level is superior or equal to the seed data protection level and inferior or equal to the seed data customization level, the seed data unit is modified according to the request.”).
But they don’t explicitly teach further comprising: identifying an outbound source of the prior outbound transmission; 
However, in the same field of endeavor of message source verification Lauterbach teaches further comprising: identifying an outbound source of the prior outbound transmission (Lauterbach, Fig. 4 and para 0034 disclose identification of any message source (outbound or inbound)  “In step S52 the privacy gateway 100 verifies the message and the message source”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identifying changes in message contents and saving the updated data values in an incoming message of Dotan-Cohen, Buzsaki and Terkowitz into identification of message source of Lauterbach to produce an expected result of controlling message access based on its source. The modification would be obvious because one of ordinary skill in the art would be motivated to provide message access control based on its source to ensure security. 

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen, Dikla et al (PGPUB Document No. 20190171693), hereafter referred as to “Dotan-Cohen”, in view of Vitullo, Steven et al (PGPUB Document No. 20190302157), hereafter, referred to as “Vitullo”.

Claim 18, Dotan-Cohen teaches One or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors, cause performance of operations comprising (Dotan-Cohen, para 0017 discloses execution of stored instruction by processors  “functions described herein as being performed by one or more entities may be carried out by hardware, firmware, and/or software. For instance, some functions may be carried out by a processor executing instructions stored in memory”): 
receiving an inbound transmission comprising a received value (Dotan-Cohen, para 0068 discloses receiving a message having contents and determining if the received message in related to prior message (outbound message) “After a message or messages are received and analyzed to determine message features, as shown at block 504, the method includes determining if the message or messages are related to previous messages”) for a data object stored in a datastore(Dotan-Cohen, para 0048 discloses identifying changes in message stored in labeled features  “message change identifier 264 compares features of the current message to features of the previous message in the thread stored in labeled message features 248.”); comparing a current value of the data object stored in the datastore to the received value for the data object comprised in the inbound transmission; responsive to determining that the received value and the current value are different(Dotan-Cohen, para 0048 further discloses identifying changes in message stored in labeled features by comparison  “message change identifier 264 compares features of the current message to features of the previous message in the thread stored in labeled message features 248.”),
Dotan-Cohen teaches detection of an incoming message and its association with previous message but he does not explicitly teach performing one or more of (a) generating a notification indicating that the received value and the current value are different; (b) generating a response transmission indicating that the received value and the current value are different, the response transmission including the current value of the data object.
However, in the same field of endeavor of notifying difference in values Vitullo teaches  (a) generating a notification indicating that the received value and the current value are different; (b) generating a response transmission indicating that the received value and the current value are different, the response transmission including the current value of the data object (Vitullo, 0397 discloses in response to comparing two data values, notifying the difference between first and second values “automatically comparing the difference between the first values and second values and further displaying the difference and/or some of the first and second values on a dashboard”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identifying changes in message contents of Dotan-Cohen into notifying the difference between two values of Vitullo to produce an expected result of notifying users about difference in  received and current values. The modification would be obvious because one of ordinary skill in the art would be motivated to inform users of any difference or correction in values.

Claim 19, Dotan-Cohen and Vitullo teach all the limitations of claim 18 and Dotan-Cohen further teaches wherein the inbound transmission comprises a data object that includes the received value (Dotan-Cohen, para 0068 further discloses upon detecting that an incoming message is related to prior message identifying/extracting and changed value “the method includes determining any changes to the message compared to the previous message or messages in the thread, as shown at block 506. Exemplary changes that might be identified at block 506 (by message change identifier 264) include added text, added or deleted addressees, and or added or deleted attachments. Method 500 continues at block 508 by determining whether the message is relevant to the user. At block 508, the overall relevance (relevant or irrelevant) is considered for the message”).

Claim 20, Dotan-Cohen and Vitullo teach all the limitations of claim 18 and Vitullo further teaches wherein one or more of the notification and the response transmission further comprises a portion of the inbound transmission comprising the received value for the data object (Vitullo, para 0397 discloses displaying part of first and second values “automatically comparing the difference between the first values and second values and further displaying the difference and/or some of the first and second values on a dashboard”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAH A DAUD/Examiner, Art Unit 2164                                                                                                                                                                                                        

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164